Exhibit 10.2

 

Execution Copy

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of December 15,
2008, is by and between BIOSANTE PHARMACEUTICALS INC. (the “Company”) and
KINGSBRIDGE CAPITAL LIMITED (the “Investor”).

 

WHEREAS, the Company and the Investor have entered into that certain Common
Stock Purchase Agreement, dated as of the date hereof (the “Purchase
Agreement”), pursuant to which the Company may issue, from time to time, to the
Investor up to $25 million worth of shares of Common Stock as provided for
therein;

 

WHEREAS, pursuant to the terms of, and in partial consideration for the Investor
entering into, the Purchase Agreement, the Company has issued to the Investor a
warrant, exercisable from time to time, in accordance with its terms, within
five (5) years following the six-month anniversary of the date of issuance (the
“Warrant”) for the purchase of an aggregate of up to 300,000 shares of Common
Stock at a price specified in such Warrant;

 

WHEREAS, pursuant to the terms of, and in partial consideration for, the
Investor’s agreement to enter into the Purchase Agreement, the Company has
agreed to provide the Investor with certain registration rights with respect to
the Registrable Securities (as defined in the Purchase Agreement) as set forth
herein;

 

NOW, THEREFORE, in consideration of the premises, the representations,
warranties, covenants and agreements contained herein, in the Warrant, and in
the Purchase Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, intending to be legally
bound hereby, the parties hereto agree as follows (capitalized terms used herein
and not defined herein shall have the respective meanings ascribed to them in
the Purchase Agreement):

 


ARTICLE I
REGISTRATION RIGHTS


 


SECTION 1.1         REGISTRATION STATEMENT.


 


(A)        FILING OF THE REGISTRATION STATEMENT.  UPON THE TERMS AND SUBJECT TO
THE CONDITIONS SET FORTH IN THIS AGREEMENT, THE COMPANY SHALL FILE WITH THE
COMMISSION WITHIN SIXTY (60) CALENDAR DAYS AFTER THE CLOSING DATE AN INITIAL
REGISTRATION STATEMENT ON FORM S-3 UNDER THE SECURITIES ACT OR SUCH OTHER FORM
AS DEEMED APPROPRIATE BY COUNSEL TO THE COMPANY AND REASONABLY ACCEPTABLE TO THE
INVESTOR FOR THE REGISTRATION FOR THE RESALE BY THE INVESTOR OF REGISTRABLE
SECURITIES IN AN AMOUNT NOT TO EXCEED 19.99% OF THE SHARES OF COMMON STOCK
OUTSTANDING ON THE DATE HEREOF (THE “REGISTRATION STATEMENT”) FOR THE
REGISTRATION FOR THE RESALE BY THE INVESTOR OF REGISTRABLE SECURITIES IN AN
AMOUNT NOT TO EXCEED 19.99% OF THE SHARES OF COMMON STOCK OUTSTANDING ON THE
DATE HEREOF (THE “REGISTRATION STATEMENT”).


 


(B)        EFFECTIVENESS OF THE REGISTRATION STATEMENT.  THE COMPANY SHALL USE
COMMERCIALLY REASONABLE EFFORTS (I) TO HAVE THE REGISTRATION STATEMENT DECLARED
EFFECTIVE BY THE COMMISSION AS SOON AS REASONABLY PRACTICABLE, BUT IN ANY EVENT
NO LATER THAN ONE HUNDRED EIGHTY (180) CALENDAR DAYS AFTER THE CLOSING DATE AND
(II) TO ENSURE THAT THE REGISTRATION STATEMENT

 

1

--------------------------------------------------------------------------------



 


REMAINS IN EFFECT THROUGHOUT THE TERM OF THIS AGREEMENT AS SET FORTH IN
SECTION 4.2, SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT.


 


(C)        REGULATORY DISAPPROVAL.  THE CONTEMPLATED EFFECTIVE DATE FOR THE
REGISTRATION STATEMENT AS DESCRIBED IN SECTION 1.1(B) SHALL BE EXTENDED WITHOUT
DEFAULT OR LIQUIDATED DAMAGES HEREUNDER OR UNDER THE PURCHASE AGREEMENT IN THE
EVENT THAT THE COMPANY’S FAILURE TO OBTAIN THE EFFECTIVENESS OF THE REGISTRATION
STATEMENT ON A TIMELY BASIS RESULTS FROM (I) THE FAILURE OF THE INVESTOR TO
TIMELY PROVIDE THE COMPANY WITH INFORMATION REQUESTED BY THE COMPANY AND
NECESSARY TO COMPLETE THE REGISTRATION STATEMENT IN ACCORDANCE WITH THE
REQUIREMENTS OF THE SECURITIES ACT OR (II) THE COMMISSION’S DISAPPROVAL OF THE
STRUCTURE OF THE TRANSACTIONS CONTEMPLATED BY THE PURCHASE AGREEMENT, OR
(III) EVENTS OR CIRCUMSTANCES THAT ARE NOT IN ANY WAY ATTRIBUTABLE TO THE
COMPANY.  IN THE EVENT OF CLAUSE (II) ABOVE, THE PARTIES AGREE TO COOPERATE WITH
ONE ANOTHER IN GOOD FAITH TO ARRIVE AT A RESOLUTION ACCEPTABLE TO THE
COMMISSION.


 


(D)        FAILURE TO MAINTAIN EFFECTIVENESS OF REGISTRATION STATEMENT.  IN THE
EVENT THE COMPANY FAILS TO MAINTAIN THE EFFECTIVENESS OF THE REGISTRATION
STATEMENT (OR THE PROSPECTUS) THROUGHOUT THE PERIOD SET FORTH IN SECTION 4.2,
OTHER THAN TEMPORARY SUSPENSIONS AS SET FORTH IN SECTION 1.1(E), AND THE
INVESTOR HOLDS ANY REGISTRABLE SECURITIES AT ANY TIME DURING THE PERIOD OF SUCH
INEFFECTIVENESS (AN “INEFFECTIVE PERIOD”), AND PROVIDED THAT SUCH FAILURE TO
MAINTAIN EFFECTIVENESS WAS WITHIN THE REASONABLE CONTROL OF THE COMPANY, THE
COMPANY SHALL PAY ON DEMAND TO THE INVESTOR IN IMMEDIATELY AVAILABLE FUNDS INTO
AN ACCOUNT DESIGNATED BY THE INVESTOR AN AMOUNT EQUAL TO THE PRODUCT OF (I) THE
TOTAL NUMBER OF REGISTRABLE SECURITIES ISSUED TO THE INVESTOR UNDER THE PURCHASE
AGREEMENT (WHICH, FOR THE AVOIDANCE OF DOUBT, SHALL NOT INCLUDE ANY WARRANT
SHARES) AND OWNED BY THE INVESTOR AT ANY TIME DURING SUCH INEFFECTIVE PERIOD
(AND NOT OTHERWISE SOLD, HYPOTHECATED OR TRANSFERRED) AND (II) THE RESULT, IF
GREATER THAN ZERO, OBTAINED BY SUBTRACTING THE VWAP ON THE TRADING DAY
IMMEDIATELY FOLLOWING THE LAST DAY OF SUCH INEFFECTIVE PERIOD FROM THE VWAP ON
THE TRADING DAY IMMEDIATELY PRECEDING THE DAY ON WHICH ANY SUCH INEFFECTIVE
PERIOD BEGAN; PROVIDED, HOWEVER, THAT (A) THE FOREGOING PAYMENTS SHALL NOT APPLY
IN RESPECT OF REGISTRABLE SECURITIES (I) THAT ARE OTHERWISE FREELY TRADABLE BY
THE INVESTOR, INCLUDING PURSUANT TO RULE 144 UNDER THE SECURITIES ACT (AS SUCH
RULE MAY BE AMENDED FROM TIME TO TIME, “RULE 144”) OR (II) IF THE COMPANY OFFERS
TO REPURCHASE FROM THE INVESTOR SUCH REGISTRABLE SECURITIES FOR A PER SHARE
PURCHASE PRICE EQUAL TO THE VWAP ON THE TRADING DAY IMMEDIATELY PRECEDING THE
DAY ON WHICH ANY SUCH INEFFECTIVE PERIOD BEGAN AND (B) UNLESS OTHERWISE REQUIRED
BY ANY APPLICABLE FEDERAL AND STATE SECURITIES LAWS, THE COMPANY SHALL BE UNDER
NO OBLIGATION TO SUPPLEMENT THE PROSPECTUS TO REFLECT THE ISSUANCE OF ANY SHARES
PURSUANT TO A DRAW DOWN AT ANY TIME PRIOR TO THE FIRST TRADING DAY FOLLOWING THE
SETTLEMENT DATE WITH RESPECT TO SUCH SHARES AND THAT THE FAILURE TO SUPPLEMENT
THE PROSPECTUS PRIOR TO SUCH TIME SHALL NOT BE DEEMED A FAILURE TO MAINTAIN THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT (OR PROSPECTUS) FOR PURPOSES OF THIS
AGREEMENT (INCLUDING THIS SECTION 1.1(D)).


 


(E)        DEFERRAL OR SUSPENSION DURING A BLACKOUT PERIOD.  NOTWITHSTANDING THE
PROVISIONS OF SECTION 1.1(D), IF IN THE GOOD FAITH JUDGMENT OF THE COMPANY,
FOLLOWING CONSULTATION WITH LEGAL COUNSEL, IT WOULD BE DETRIMENTAL TO THE
COMPANY OR ITS STOCKHOLDERS FOR THE REGISTRATION STATEMENT TO BE FILED OR FOR
RESALES OF REGISTRABLE SECURITIES TO BE MADE PURSUANT TO THE REGISTRATION
STATEMENT DUE TO (I) THE EXISTENCE OF A MATERIAL DEVELOPMENT OR POTENTIAL
MATERIAL DEVELOPMENT INVOLVING THE COMPANY THAT THE COMPANY WOULD BE OBLIGATED
TO DISCLOSE OR INCORPORATE BY REFERENCE IN THE REGISTRATION STATEMENT AND WHICH
THE COMPANY HAS NOT

 

2

--------------------------------------------------------------------------------


 


DISCLOSED, OR WHICH DISCLOSURE WOULD BE PREMATURE OR OTHERWISE INADVISABLE AT
SUCH TIME OR WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY OR ITS
STOCKHOLDERS, OR (II) A FILING OF A COMPANY-INITIATED REGISTRATION OF ANY CLASS
OF ITS EQUITY SECURITIES, WHICH, IN THE GOOD FAITH JUDGMENT OF THE COMPANY,
WOULD ADVERSELY AFFECT OR REQUIRE PREMATURE DISCLOSURE OF THE FILING OF SUCH
COMPANY-INITIATED REGISTRATION (NOTICE THEREOF, A “BLACKOUT NOTICE”), THE
COMPANY SHALL HAVE THE RIGHT TO (A) IMMEDIATELY DEFER THE FILING OF THE
REGISTRATION STATEMENT FOR A PERIOD OF NOT MORE THAN SIXTY (60) DAYS BEYOND THE
DATE BY WHICH SUCH REGISTRATION STATEMENT WAS OTHERWISE REQUIRED HEREUNDER TO BE
FILED OR (B) SUSPEND USE OF SUCH REGISTRATION STATEMENT FOR A PERIOD OF NOT MORE
THAN THIRTY (30) DAYS (ANY SUCH DEFERRAL OR SUSPENSION PERIOD, A “BLACKOUT
PERIOD”).  THE INVESTOR ACKNOWLEDGES THAT IT WOULD BE SERIOUSLY DETRIMENTAL TO
THE COMPANY AND ITS STOCKHOLDERS FOR SUCH REGISTRATION STATEMENT TO BE FILED (OR
REMAIN IN EFFECT) DURING A BLACKOUT PERIOD AND THEREFORE ESSENTIAL TO DEFER SUCH
FILING (OR SUSPEND THE USE THEREOF) DURING SUCH BLACKOUT PERIOD AND AGREES TO
CEASE ANY DISPOSITION OF THE REGISTRABLE SECURITIES DURING SUCH BLACKOUT
PERIOD.  THE COMPANY MAY NOT UTILIZE ANY OF ITS RIGHTS UNDER THIS
SECTION 1.1(E) TO DEFER THE FILING OF A REGISTRATION STATEMENT (OR SUSPEND ITS
EFFECTIVENESS) MORE THAN SIX (6) TIMES IN ANY TWELVE (12) MONTH PERIOD.  IN THE
EVENT THAT, WITHIN FIFTEEN (15) TRADING DAYS FOLLOWING ANY SETTLEMENT DATE, THE
COMPANY GIVES A BLACKOUT NOTICE TO THE INVESTOR AND THE VWAP ON THE TRADING DAY
IMMEDIATELY PRECEDING SUCH BLACKOUT PERIOD (“OLD VWAP”) IS GREATER THAN THE VWAP
ON THE FIRST TRADING DAY FOLLOWING SUCH BLACKOUT PERIOD THAT THE INVESTOR MAY
SELL ITS REGISTRABLE SECURITIES PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
(“NEW VWAP”), THEN THE COMPANY SHALL PAY TO THE INVESTOR, BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED BY THE INVESTOR, THE
“BLACKOUT AMOUNT.”  FOR THE PURPOSES OF THIS AGREEMENT, BLACKOUT AMOUNT MEANS A
PERCENTAGE EQUAL TO: (1) ONE HUNDRED PERCENT (100%) IF SUCH BLACKOUT NOTICE IS
DELIVERED PRIOR TO THE FIFTH (5TH) TRADING DAY FOLLOWING SUCH SETTLEMENT DATE;
(2) SEVENTY-FIVE PERCENT (75%) IF SUCH BLACKOUT NOTICE IS DELIVERED ON OR AFTER
THE FIFTH (5TH) TRADING DAY FOLLOWING SUCH SETTLEMENT DATE, BUT PRIOR TO THE
TENTH (10TH) TRADING DAY FOLLOWING SUCH SETTLEMENT DATE; (3) FIFTY PERCENT (50%)
IF SUCH BLACKOUT NOTICE IS DELIVERED ON OR AFTER THE TENTH (10TH) TRADING DAY
FOLLOWING SUCH SETTLEMENT DATE, BUT PRIOR TO THE FIFTEENTH (15TH) TRADING DAY
FOLLOWING SUCH SETTLEMENT DATE; AND (4) ZERO PERCENT (0%) THEREAFTER OF: THE
PRODUCT OF (I) THE NUMBER OF REGISTRABLE SECURITIES PURCHASED BY THE INVESTOR
PURSUANT TO THE MOST RECENT DRAW DOWN AND ACTUALLY HELD BY THE INVESTOR
IMMEDIATELY PRIOR TO THE BLACKOUT PERIOD AND (II) THE RESULT, IF GREATER THAN
ZERO, OBTAINED BY SUBTRACTING THE NEW VWAP FROM THE OLD VWAP; PROVIDED, HOWEVER,
THAT NO BLACKOUT AMOUNT SHALL BE PAYABLE IN RESPECT OF REGISTRABLE SECURITIES
(X) THAT ARE OTHERWISE FREELY TRADABLE BY THE INVESTOR, INCLUDING UNDER
RULE 144, DURING THE BLACKOUT PERIOD OR (Y) IF THE COMPANY OFFERS TO REPURCHASE
FROM THE INVESTOR SUCH REGISTRABLE SECURITIES FOR A PER SHARE PURCHASE PRICE
EQUAL TO THE VWAP ON THE TRADING DAY IMMEDIATELY PRECEDING THE DAY ON WHICH ANY
SUCH BLACKOUT PERIOD BEGAN.  FOR ANY BLACKOUT PERIOD IN RESPECT OF WHICH A
BLACKOUT AMOUNT BECOMES DUE AND PAYABLE, RATHER THAN PAYING THE BLACKOUT AMOUNT,
THE COMPANY MAY AT IS SOLE DISCRETION, ISSUE TO THE INVESTOR SHARES OF COMMON
STOCK WITH AN AGGREGATE MARKET VALUE DETERMINED AS OF THE FIRST TRADING DAY
FOLLOWING SUCH BLACKOUT PERIOD EQUAL TO THE BLACKOUT AMOUNT (“BLACKOUT SHARES”);
PROVIDED THAT THE INVESTOR MAY SELL SUCH BLACKOUT SHARES PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT.


 


(F)         LIQUIDATED DAMAGES.  THE COMPANY AND THE INVESTOR HERETO ACKNOWLEDGE
AND AGREE THAT THE AMOUNTS PAYABLE UNDER SECTIONS 1.1(D) AND 1.1(E) AND THE
BLACKOUT SHARES DELIVERABLE UNDER SECTION 1.1(E) ABOVE SHALL CONSTITUTE
LIQUIDATED DAMAGES AND NOT PENALTIES.  THE PARTIES FURTHER ACKNOWLEDGE THAT
(I) THE AMOUNT OF LOSS OR DAMAGES LIKELY TO BE INCURRED BY

 

3

--------------------------------------------------------------------------------


 


THE INVESTOR IS INCAPABLE OR IS DIFFICULT TO PRECISELY ESTIMATE, (II) THE
AMOUNTS SPECIFIED IN SUCH SUBSECTIONS BEAR A REASONABLE PROPORTION AND ARE NOT
PLAINLY OR GROSSLY DISPROPORTIONATE TO THE PROBABLE LOSS LIKELY TO BE INCURRED
IN CONNECTION WITH ANY FAILURE BY THE COMPANY TO OBTAIN OR MAINTAIN THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT, (III) ONE OF THE REASONS FOR THE
COMPANY AND THE INVESTOR REACHING AN AGREEMENT AS TO SUCH AMOUNTS WAS THE
UNCERTAINTY AND COST OF LITIGATION REGARDING THE QUESTION OF ACTUAL DAMAGES, AND
(IV) THE COMPANY AND THE INVESTOR ARE SOPHISTICATED BUSINESS PARTIES AND HAVE
BEEN REPRESENTED BY SOPHISTICATED AND ABLE LEGAL AND FINANCIAL COUNSEL AND
NEGOTIATED THIS AGREEMENT AT ARM’S LENGTH.  THE INVESTOR AGREES THAT, SO LONG AS
THE COMPANY MAKES THE PAYMENTS OR DELIVERIES PROVIDED FOR IN SECTIONS 1.1(D) OR
1.1(E), AS APPLICABLE, THE COMPANY’S FAILURE TO MAINTAIN THE EFFECTIVENESS,
DEFERRAL OR SUSPENSION OF THE REGISTRATION STATEMENT THAT TRIGGERED SUCH
PAYMENTS OR DELIVERIES SHALL NOT CONSTITUTE A MATERIAL BREACH OR DEFAULT OF ANY
OBLIGATION OF THE COMPANY TO THE INVESTOR AND SUCH PAYMENTS OR DELIVERIES SHALL
CONSTITUTE THE INVESTOR’S SOLE REMEDIES WITH RESPECT THERETO.


 


(G)        ADDITIONAL REGISTRATION STATEMENTS.  IN THE EVENT AND TO THE EXTENT
THAT THE REGISTRATION STATEMENT FAILS TO REGISTER A SUFFICIENT AMOUNT OF COMMON
STOCK NECESSARY FOR THE COMPANY TO ISSUE AND SELL TO THE INVESTOR AND THE
INVESTOR TO PURCHASE FROM THE COMPANY ALL OF THE WARRANT SHARES TO BE ISSUED,
SOLD AND PURCHASED UNDER THE WARRANT, THE COMPANY SHALL, UPON A TIMETABLE
MUTUALLY AGREEABLE TO BOTH THE COMPANY AND THE INVESTOR, PREPARE AND FILE WITH
THE COMMISSION AN ADDITIONAL REGISTRATION STATEMENT OR STATEMENTS IN ORDER TO
EFFECTUATE THE PURPOSE OF THIS AGREEMENT, THE PURCHASE AGREEMENT, AND THE
WARRANT.


 


ARTICLE II
REGISTRATION PROCEDURES


 


SECTION 2.1         FILINGS; INFORMATION.  THE COMPANY SHALL EFFECT THE
REGISTRATION WITH RESPECT TO THE SALE OF THE REGISTRABLE SECURITIES BY THE
INVESTOR IN ACCORDANCE WITH THE INTENDED METHODS OF DISPOSITION THEREOF. 
WITHOUT LIMITING THE FOREGOING, THE COMPANY IN EACH SUCH CASE WILL DO THE
FOLLOWING AS EXPEDITIOUSLY AS IS COMMERCIALLY REASONABLE, BUT IN NO EVENT LATER
THAN THE DEADLINE, IF ANY, PRESCRIBED THEREFOR IN THIS AGREEMENT:


 


(A)        SUBJECT TO SECTION 1.1(E), THE COMPANY SHALL (I) PREPARE AND FILE
WITH THE COMMISSION THE REGISTRATION STATEMENT; (II) USE COMMERCIALLY REASONABLE
EFFORTS TO CAUSE SUCH FILED REGISTRATION STATEMENT TO BECOME AND TO REMAIN
EFFECTIVE (PURSUANT TO RULE 415 UNDER THE SECURITIES ACT OR OTHERWISE);
(III) PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS AND SUPPLEMENTS TO
THE REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION THEREWITH AS
MAY BE NECESSARY TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE FOR THE TIME
PERIOD PRESCRIBED BY SECTION 4.2 AND IN ORDER TO EFFECTUATE THE PURPOSE OF THIS
AGREEMENT, THE PURCHASE AGREEMENT, AND THE WARRANT; AND (IV) COMPLY IN ALL
MATERIAL RESPECTS WITH THE PROVISIONS OF THE SECURITIES ACT WITH RESPECT TO THE
DISPOSITION OF ALL SECURITIES COVERED BY SUCH REGISTRATION STATEMENT DURING SUCH
PERIOD IN ACCORDANCE WITH THE INTENDED METHODS OF DISPOSITION BY THE INVESTOR
SET FORTH IN SUCH REGISTRATION STATEMENT; PROVIDED, HOWEVER, THAT THE COMPANY
SHALL BE UNDER NO OBLIGATION TO SUPPLEMENT THE PROSPECTUS TO REFLECT THE
ISSUANCE OF ANY SHARES PURSUANT TO A DRAW DOWN AT ANY TIME PRIOR TO THE FIRST
TRADING DAY FOLLOWING THE SETTLEMENT DATE WITH RESPECT TO SUCH SHARES AND,
PROVIDED, FURTHER, THAT THE INVESTOR SHALL BE RESPONSIBLE FOR THE DELIVERY OF
THE PROSPECTUS TO THE PERSONS TO WHOM THE INVESTOR SELLS THE SHARES AND THE
WARRANT SHARES, AND THE INVESTOR AGREES TO DISPOSE OF REGISTRABLE SECURITIES IN
COMPLIANCE WITH THE PLAN OF DISTRIBUTION DESCRIBED

 

4

--------------------------------------------------------------------------------


 


IN THE REGISTRATION STATEMENT AND OTHERWISE IN COMPLIANCE WITH APPLICABLE
FEDERAL AND STATE SECURITIES LAWS.


 


(B)        THE COMPANY SHALL DELIVER TO THE INVESTOR AND ITS COUNSEL, IN
ACCORDANCE WITH THE NOTICE PROVISIONS OF SECTION 4.8, SUCH NUMBER OF COPIES OF
THE REGISTRATION STATEMENT, EACH AMENDMENT AND SUPPLEMENT THERETO (TO THE EXTENT
RELATED TO THE RESALE OF THE REGISTRABLE SECURITIES AND IN EACH SUCH CASE
INCLUDING ALL EXHIBITS THERETO), THE PROSPECTUS (INCLUDING EACH PRELIMINARY
PROSPECTUS, AND IN EACH CASE TO THE EXTENT RELATED TO THE RESALE OF THE
REGISTRABLE SECURITIES) AND SUCH OTHER DOCUMENTS OR INFORMATION AS THE INVESTOR
OR COUNSEL MAY REASONABLY REQUEST IN ORDER TO FACILITATE THE DISPOSITION OF THE
REGISTRABLE SECURITIES, PROVIDED, HOWEVER, THAT TO THE EXTENT REASONABLY
PRACTICABLE, SUCH DELIVERY MAY BE ACCOMPLISHED VIA ELECTRONIC MEANS.


 


(C)        AFTER THE FILING OF THE REGISTRATION STATEMENT, THE COMPANY SHALL
PROMPTLY NOTIFY THE INVESTOR OF ANY STOP ORDER ISSUED OR, TO THE KNOWLEDGE OF
THE COMPANY, THREATENED BY THE COMMISSION IN CONNECTION THEREWITH AND TAKE ALL
COMMERCIALLY REASONABLE ACTIONS REQUIRED TO PREVENT THE ENTRY OF SUCH STOP ORDER
OR TO REMOVE IT IF ENTERED.


 


(D)        THE COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO (I) REGISTER
OR QUALIFY THE SALE OF THE REGISTRABLE SECURITIES BY THE INVESTOR UNDER SUCH
OTHER SECURITIES OR BLUE SKY LAWS OF EACH JURISDICTION IN THE UNITED STATES AS
THE INVESTOR MAY REASONABLY (IN LIGHT OF ITS INTENDED PLAN OF DISTRIBUTION)
REQUEST, AND (II) CAUSE THE SALE OF THE REGISTRABLE SECURITIES BY THE INVESTOR
TO BE REGISTERED WITH OR APPROVED BY SUCH OTHER GOVERNMENTAL AGENCIES OR
AUTHORITIES IN THE UNITED STATES AS MAY BE NECESSARY BY VIRTUE OF THE BUSINESS
AND OPERATIONS OF THE COMPANY AND DO ANY AND ALL OTHER CUSTOMARY ACTS AND THINGS
THAT MAY BE REASONABLY NECESSARY OR ADVISABLE TO ENABLE THE INVESTOR TO
CONSUMMATE THE DISPOSITION OF THE REGISTRABLE SECURITIES; PROVIDED, HOWEVER,
THAT THE COMPANY WILL NOT BE REQUIRED TO QUALIFY GENERALLY TO DO BUSINESS IN ANY
JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO QUALIFY BUT FOR THIS
SECTION 2.1(D), SUBJECT ITSELF TO TAXATION IN ANY SUCH JURISDICTION, CONSENT OR
SUBJECT ITSELF TO GENERAL SERVICE OF PROCESS IN ANY SUCH JURISDICTION, CHANGE
ANY EXISTING BUSINESS PRACTICES, BENEFIT PLANS OR OUTSTANDING SECURITIES OR
AMEND OR OTHERWISE MODIFY THE CHARTER OR BYLAWS.


 


(E)        THE COMPANY (I) SHALL MAKE AVAILABLE TO THE INVESTOR (AND WILL
DELIVER TO THE INVESTOR’S COUNSEL), SUBJECT TO RESTRICTIONS IMPOSED BY THE
UNITED STATES FEDERAL GOVERNMENT OR ANY AGENCY OR INSTRUMENTALITY THEREOF,
COPIES OF ALL PUBLIC CORRESPONDENCE BETWEEN THE COMMISSION AND THE COMPANY
CONCERNING THE REGISTRATION STATEMENT (TO THE EXTENT RELEVANT TO THE RESALE OF
THE REGISTRABLE SECURITIES) AND (II) WILL ALSO MAKE AVAILABLE FOR INSPECTION BY
THE INVESTOR AND ANY ATTORNEY, ACCOUNTANT OR OTHER PROFESSIONAL RETAINED BY THE
INVESTOR AND REASONABLY ACCEPTABLE TO THE COMPANY (COLLECTIVELY, THE
“INSPECTORS”), UPON REASONABLE ADVANCE NOTICE DURING NORMAL BUSINESS HOURS ALL
FINANCIAL AND OTHER RECORDS, PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE
COMPANY (COLLECTIVELY, THE “RECORDS”) AS SHALL BE REASONABLY NECESSARY TO ENABLE
THEM TO EXERCISE THEIR DUE DILIGENCE RESPONSIBILITY, AND CAUSE THE COMPANY’S
OFFICERS AND EMPLOYEES TO SUPPLY ALL INFORMATION REASONABLY REQUESTED BY ANY
INSPECTORS IN CONNECTION WITH THE REGISTRATION STATEMENT; PROVIDED, HOWEVER,
THAT (X) THE COMPANY SHALL NOT BE OBLIGATED TO DISCLOSE ANY PORTION OF THE
RECORDS CONSISTING OF EITHER (A) MATERIAL NON PUBLIC INFORMATION OR
(B) CONFIDENTIAL INFORMATION OF A THIRD PARTY AND (Y) ANY SUCH INSPECTORS MUST
AGREE IN WRITING FOR THE BENEFIT OF THE COMPANY NOT TO USE OR DISCLOSE ANY SUCH
RECORDS EXCEPT AS PROVIDED IN THIS SECTION 2.1(E).  RECORDS THAT THE COMPANY
DETERMINES, IN GOOD FAITH, TO BE

 

5

--------------------------------------------------------------------------------


 


CONFIDENTIAL AND THAT IT NOTIFIES THE INSPECTORS ARE CONFIDENTIAL SHALL NOT BE
DISCLOSED BY THE INSPECTORS UNLESS THE DISCLOSURE OR RELEASE OF SUCH RECORDS IS
REQUESTED OR REQUIRED PURSUANT TO ORAL QUESTIONS, INTERROGATORIES, REQUESTS FOR
INFORMATION OR DOCUMENTS OR A SUBPOENA OR OTHER ORDER FROM A COURT OF COMPETENT
JURISDICTION OR OTHER JUDICIAL OR GOVERNMENTAL PROCESS; PROVIDED, HOWEVER, THAT
PRIOR TO ANY DISCLOSURE OR RELEASE PURSUANT TO THE IMMEDIATELY PRECEDING CLAUSE,
THE INSPECTORS SHALL PROVIDE THE COMPANY WITH PROMPT NOTICE OF ANY SUCH REQUEST
OR REQUIREMENT SO THAT THE COMPANY MAY SEEK AN APPROPRIATE PROTECTIVE ORDER OR
WAIVE SUCH INSPECTORS’ OBLIGATION NOT TO DISCLOSE SUCH RECORDS; AND, PROVIDED,
FURTHER, THAT IF FAILING THE ENTRY OF A PROTECTIVE ORDER OR THE WAIVER BY THE
COMPANY PERMITTING THE DISCLOSURE OR RELEASE OF SUCH RECORDS, THE INSPECTORS,
UPON ADVICE OF COUNSEL, ARE COMPELLED TO DISCLOSE SUCH RECORDS, THE INSPECTORS
MAY DISCLOSE THAT PORTION OF THE RECORDS THAT COUNSEL HAS ADVISED THE INSPECTORS
THAT THE INSPECTORS ARE COMPELLED TO DISCLOSE; PROVIDED, HOWEVER, THAT UPON ANY
SUCH REQUIRED DISCLOSURE, SUCH INSPECTOR SHALL USE HIS OR HER BEST EFFORTS TO
OBTAIN REASONABLE ASSURANCES THAT CONFIDENTIAL TREATMENT WILL BE AFFORDED SUCH
INFORMATION.  THE INVESTOR AGREES THAT INFORMATION OBTAINED BY IT OR ANY
INSPECTOR SOLELY AS A RESULT OF SUCH INSPECTIONS (NOT INCLUDING ANY INFORMATION
OBTAINED FROM A THIRD PARTY WHO, INSOFAR AS IS KNOWN TO THE INVESTOR AFTER
REASONABLE INQUIRY, IS NOT PROHIBITED FROM PROVIDING SUCH INFORMATION BY A
CONTRACTUAL, LEGAL OR FIDUCIARY OBLIGATION TO THE COMPANY) SHALL BE DEEMED
CONFIDENTIAL AND SHALL NOT BE USED FOR ANY PURPOSES OTHER THAN AS INDICATED
ABOVE OR BY IT OR ANY INSPECTOR AS THE BASIS FOR ANY MARKET TRANSACTIONS IN THE
SECURITIES OF THE COMPANY OR ITS AFFILIATES UNLESS AND UNTIL SUCH INFORMATION IS
MADE GENERALLY AVAILABLE TO THE PUBLIC.  THE INVESTOR FURTHER AGREES THAT IT
WILL, UPON LEARNING THAT DISCLOSURE OF SUCH RECORDS IS SOUGHT IN A COURT OF
COMPETENT JURISDICTION, GIVE NOTICE TO THE COMPANY AND ALLOW THE COMPANY, AT ITS
EXPENSE, TO UNDERTAKE APPROPRIATE ACTION TO PREVENT DISCLOSURE OF THE RECORDS
DEEMED CONFIDENTIAL.


 


(F)         THE COMPANY SHALL OTHERWISE COMPLY IN ALL MATERIAL RESPECTS WITH ALL
APPLICABLE RULES AND REGULATIONS OF THE COMMISSION, INCLUDING, WITHOUT
LIMITATION, COMPLIANCE WITH APPLICABLE REPORTING REQUIREMENTS UNDER THE EXCHANGE
ACT.


 


(G)        THE COMPANY SHALL APPOINT (OR SHALL HAVE APPOINTED) A TRANSFER AGENT
AND REGISTRAR FOR ALL OF THE COMMON STOCK COVERED BY SUCH REGISTRATION STATEMENT
NOT LATER THAN THE EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT.


 


(H)        THE INVESTOR SHALL COOPERATE WITH THE COMPANY, AS REASONABLY
REQUESTED BY THE COMPANY, IN CONNECTION WITH THE PREPARATION AND FILING OF ANY
REGISTRATION STATEMENT HEREUNDER.  THE COMPANY MAY REQUIRE THE INVESTOR TO
PROMPTLY FURNISH IN WRITING TO THE COMPANY SUCH INFORMATION AS MAY BE REQUIRED
IN CONNECTION WITH SUCH REGISTRATION INCLUDING, WITHOUT LIMITATION, ALL SUCH
INFORMATION AS MAY BE REQUESTED BY THE COMMISSION, THE NASDAQ STOCK MARKET OR
FINRA OR ANY STATE SECURITIES COMMISSION AND ALL SUCH INFORMATION REGARDING THE
INVESTOR, THE REGISTRABLE SECURITIES HELD BY THE INVESTOR AND THE INTENDED
METHOD OF DISPOSITION OF THE REGISTRABLE SECURITIES.  THE INVESTOR AGREES TO
PROVIDE SUCH INFORMATION REQUESTED IN CONNECTION WITH SUCH REGISTRATION WITHIN
FIVE (5) BUSINESS DAYS AFTER RECEIVING SUCH WRITTEN REQUEST AND THE COMPANY
SHALL NOT BE RESPONSIBLE FOR, OR INCUR ANY PENALTIES UNDER THIS AGREEMENT WITH
RESPECT TO, ANY DELAYS IN OBTAINING OR MAINTAINING THE EFFECTIVENESS OF THE
REGISTRATION STATEMENT CAUSED BY THE INVESTOR’S FAILURE TO TIMELY PROVIDE SUCH
INFORMATION.

 

6

--------------------------------------------------------------------------------


 


(I)         UPON RECEIPT OF A BLACKOUT NOTICE FROM THE COMPANY, THE INVESTOR
SHALL IMMEDIATELY DISCONTINUE DISPOSITION OF REGISTRABLE SECURITIES PURSUANT TO
THE REGISTRATION STATEMENT COVERING SUCH REGISTRABLE SECURITIES UNTIL (I) THE
COMPANY ADVISES THE INVESTOR THAT THE BLACKOUT PERIOD HAS TERMINATED AND
(II) THE INVESTOR RECEIVES COPIES OF A SUPPLEMENTED OR AMENDED PROSPECTUS, IF
NECESSARY.  IF SO DIRECTED BY THE COMPANY, THE INVESTOR WILL DELIVER TO THE
COMPANY (AT THE EXPENSE OF THE COMPANY) OR DESTROY (AND DELIVER TO THE COMPANY A
CERTIFICATE OF DESTRUCTION) ALL COPIES IN THE INVESTOR’S POSSESSION (OTHER THAN
A LIMITED NUMBER OF FILE COPIES) OF THE PROSPECTUS COVERING SUCH REGISTRABLE
SECURITIES THAT IS CURRENT AT THE TIME OF RECEIPT OF SUCH NOTICE.


 


SECTION 2.2         REGISTRATION EXPENSES.  EXCEPT AS SET FORTH IN SECTION 10.1
OF THE PURCHASE AGREEMENT, THE COMPANY SHALL PAY ALL REGISTRATION EXPENSES
INCURRED IN CONNECTION WITH THE REGISTRATION STATEMENT (THE “REGISTRATION
EXPENSES”), INCLUDING, WITHOUT LIMITATION: (A) ALL REGISTRATION, FILING,
SECURITIES EXCHANGE LISTING AND FEES REQUIRED BY THE NASDAQ STOCK MARKET,
(B) ALL REGISTRATION, FILING, QUALIFICATION AND OTHER FEES AND EXPENSES OF
COMPLIANCE WITH SECURITIES OR BLUE SKY LAWS (INCLUDING REASONABLE FEES AND
DISBURSEMENTS OF COUNSEL IN CONNECTION WITH BLUE SKY QUALIFICATIONS OF THE
REGISTRABLE SECURITIES), (C) ALL OF THE COMPANY’S WORD PROCESSING, DUPLICATING,
PRINTING, MESSENGER AND DELIVERY EXPENSES, (D) THE COMPANY’S INTERNAL EXPENSES
(INCLUDING, WITHOUT LIMITATION, ALL SALARIES AND EXPENSES OF ITS OFFICERS AND
EMPLOYEES PERFORMING LEGAL OR ACCOUNTING DUTIES), (E) THE FEES AND EXPENSES
INCURRED BY THE COMPANY IN CONNECTION WITH THE LISTING OF THE REGISTRABLE
SECURITIES, (F) REASONABLE FEES AND DISBURSEMENTS OF COUNSEL FOR THE COMPANY AND
CUSTOMARY FEES AND EXPENSES FOR INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
RETAINED BY THE COMPANY (INCLUDING THE EXPENSES OF ANY SPECIAL AUDITS OR COMFORT
LETTERS OR COSTS ASSOCIATED WITH THE DELIVERY BY INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF SUCH SPECIAL AUDIT(S) OR COMFORT LETTER(S), (G) THE FEES AND
EXPENSES OF ANY SPECIAL EXPERTS RETAINED BY THE COMPANY IN CONNECTION WITH SUCH
REGISTRATION AND AMENDMENTS AND SUPPLEMENTS TO THE REGISTRATION STATEMENT AND
PROSPECTUS, AND (H) PREMIUMS AND OTHER COSTS OF THE COMPANY FOR POLICIES OF
INSURANCE AGAINST LIABILITIES OF THE COMPANY ARISING OUT OF ANY PUBLIC OFFERING
OF THE REGISTRABLE SECURITIES BEING REGISTERED, TO THE EXTENT THAT THE COMPANY
IN ITS DISCRETION ELECTS TO OBTAIN AND MAINTAIN SUCH INSURANCE.  ANY FEES AND
DISBURSEMENTS OF UNDERWRITERS, BROKER-DEALERS OR INVESTMENT BANKERS, INCLUDING
WITHOUT LIMITATION UNDERWRITING FEES, DISCOUNTS, TRANSFER TAXES OR COMMISSIONS,
AND ANY OTHER FEES OR EXPENSES (INCLUDING LEGAL FEES AND EXPENSES) IF ANY,
ATTRIBUTABLE TO THE SALE OF REGISTRABLE SECURITIES, SHALL BE PAYABLE BY THE
HOLDERS OF REGISTRABLE SECURITIES INCLUDED IN A REGISTRATION UNDER THIS
AGREEMENT.


 


ARTICLE III
INDEMNIFICATION


 


SECTION 3.1         INDEMNIFICATION.  THE COMPANY AGREES TO INDEMNIFY AND HOLD
HARMLESS THE INVESTOR, ITS PARTNERS, AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES
AND DULY AUTHORIZED AGENTS, AND EACH PERSON OR ENTITY, IF ANY, WHO CONTROLS THE
INVESTOR WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF
THE EXCHANGE ACT, TOGETHER WITH THE PARTNERS, AFFILIATES, OFFICERS, DIRECTORS,
EMPLOYEES AND DULY AUTHORIZED AGENTS OF SUCH CONTROLLING PERSON OR ENTITY
(COLLECTIVELY, THE “CONTROLLING PERSONS”), FROM AND AGAINST ANY LOSS, CLAIM,
DAMAGE, LIABILITY, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS AND COSTS AND EXPENSES OF INVESTIGATING AND
DEFENDING ANY SUCH CLAIM) (COLLECTIVELY, “DAMAGES”), JOINT OR SEVERAL, AND ANY
ACTION OR PROCEEDING IN RESPECT THEREOF TO WHICH THE

 

7

--------------------------------------------------------------------------------


 


INVESTOR, ITS PARTNERS, AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES AND DULY
AUTHORIZED AGENTS, AND ANY CONTROLLING PERSON, MAY BECOME SUBJECT UNDER THE
SECURITIES ACT OR OTHERWISE, AS INCURRED, INSOFAR AS SUCH DAMAGES (OR ACTIONS OR
PROCEEDINGS IN RESPECT THEREOF) ARISE OUT OF, OR ARE BASED UPON, ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY
REGISTRATION STATEMENT, OR IN ANY PRELIMINARY PROSPECTUS, FINAL PROSPECTUS,
SUMMARY PROSPECTUS, AMENDMENT OR SUPPLEMENT RELATING TO THE REGISTRABLE
SECURITIES OR ARISES OUT OF, OR ARE BASED UPON, ANY OMISSION OR ALLEGED OMISSION
TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN UNDER THE CIRCUMSTANCES NOT MISLEADING, AND SHALL
REIMBURSE THE INVESTOR, ITS PARTNERS, AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES
AND DULY AUTHORIZED AGENTS, AND EACH SUCH CONTROLLING PERSON, FOR ANY LEGAL AND
OTHER EXPENSES REASONABLY INCURRED BY THE INVESTOR, ITS PARTNERS, AFFILIATES,
OFFICERS, DIRECTORS, EMPLOYEES AND DULY AUTHORIZED AGENTS, OR ANY SUCH
CONTROLLING PERSON, AS INCURRED, IN INVESTIGATING OR DEFENDING OR PREPARING TO
DEFEND AGAINST ANY SUCH DAMAGES OR ACTIONS OR PROCEEDINGS; PROVIDED, HOWEVER,
THAT THE COMPANY SHALL NOT BE LIABLE TO THE EXTENT THAT ANY SUCH DAMAGES ARISE
OUT OF THE INVESTOR’S (OR ANY OTHER INDEMNIFIED PERSON’S) (I) FAILURE TO SEND OR
GIVE A COPY OF THE FINAL PROSPECTUS OR SUPPLEMENT (AS THEN AMENDED OR
SUPPLEMENTED) TO THE PERSONS ASSERTING AN UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OR OMISSION OR ALLEGED OMISSION AT OR PRIOR TO THE WRITTEN
CONFIRMATION OF THE SALE OF REGISTRABLE SECURITIES TO SUCH PERSON IF SUCH
STATEMENT OR OMISSION WAS CORRECTED IN SUCH FINAL PROSPECTUS OR SUPPLEMENT OR
(II) WRITTEN CONFIRMATION OF THE SALE OF REGISTRABLE SECURITIES PURCHASED IN ANY
SPECIFIC DRAW DOWN PRIOR TO THE FILING OF A SUPPLEMENT TO THE PROSPECTUS TO
REFLECT SUCH DRAW DOWN (PROVIDED THE COMPANY IS IN COMPLIANCE WITH ITS COVENANTS
WITH RESPECT TO THE FILING OF SUCH SUPPLEMENT); PROVIDED, FURTHER, THAT THE
COMPANY SHALL NOT BE LIABLE TO THE EXTENT THAT ANY SUCH DAMAGES ARISE OUT OF OR
ARE BASED UPON AN UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR
ALLEGED OMISSION MADE IN SUCH REGISTRATION STATEMENT, OR ANY SUCH PRELIMINARY
PROSPECTUS, FINAL PROSPECTUS, SUMMARY PROSPECTUS, AMENDMENT OR SUPPLEMENT IN
RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE
COMPANY BY OR ON BEHALF OF THE INVESTOR OR ANY OTHER PERSON WHO PARTICIPATES AS
AN UNDERWRITER IN THE OFFERING OR SALE OF SUCH SECURITIES, IN EITHER CASE,
SPECIFICALLY STATING THAT IT IS FOR USE IN THE PREPARATION THEREOF.  IN
CONNECTION WITH ANY REGISTRATION STATEMENT WITH RESPECT TO WHICH THE INVESTOR IS
PARTICIPATING, THE INVESTOR WILL INDEMNIFY AND HOLD HARMLESS, TO THE SAME EXTENT
AND IN THE SAME MANNER AS SET FORTH IN THE PRECEDING PARAGRAPH, THE COMPANY,
EACH OF ITS PARTNERS, AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES AND DULY
AUTHORIZED AGENTS, AND EACH PERSON OR ENTITY, IF ANY, WHO CONTROLS THE COMPANY
WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE
EXCHANGE ACT, TOGETHER WITH THE PARTNERS, AFFILIATES, OFFICERS, DIRECTORS,
EMPLOYEES AND DULY AUTHORIZED AGENTS OF SUCH CONTROLLING PERSON OR ENTITY (EACH
A “COMPANY INDEMNIFIED PERSON”) AGAINST ANY DAMAGES TO WHICH ANY COMPANY
INDEMNIFIED PERSON MAY BECOME SUBJECT UNDER THE SECURITIES ACT, THE EXCHANGE ACT
OR OTHERWISE, INSOFAR AS SUCH DAMAGES ARISE OUT OF OR ARE BASED UPON (A) ANY
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY
REGISTRATION STATEMENT, OR IN ANY PRELIMINARY PROSPECTUS, FINAL PROSPECTUS,
SUMMARY PROSPECTUS, AMENDMENT OR SUPPLEMENT RELATING TO THE REGISTRABLE
SECURITIES OR ARISE OUT OF, OR ARE BASED UPON, ANY OMISSION OR ALLEGED OMISSION
TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN UNDER THE CIRCUMSTANCES NOT MISLEADING TO THE EXTENT
THAT SUCH VIOLATION OCCURS IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION FURNISHED TO THE COMPANY BY THE INVESTOR OR ON BEHALF OF THE
INVESTOR EXPRESSLY FOR USE IN CONNECTION WITH SUCH REGISTRATION STATEMENT, OR
(B) ANY FAILURE BY THE INVESTOR TO COMPLY WITH THE SECURITIES ACT, THE EXCHANGE
ACT OR ANY OTHER LAW OR LEGAL

 

8

--------------------------------------------------------------------------------


 


REQUIREMENT APPLICABLE TO SALES UNDER THE REGISTRATION STATEMENT, OR (C) A
WRITTEN CONFIRMATION OF THE SALE OF REGISTRABLE SECURITIES PURCHASED BY THE
INVESTOR IN ANY SPECIFIC DRAW DOWN PRIOR TO THE FILING OF A SUPPLEMENT TO THE
PROSPECTUS TO REFLECT SUCH DRAW DOWN (PROVIDED THE COMPANY IS IN COMPLIANCE WITH
ITS COVENANTS WITH RESPECT TO THE FILING OF SUCH SUPPLEMENT).


 


SECTION 3.2         CONDUCT OF INDEMNIFICATION PROCEEDINGS.  ALL CLAIMS FOR
INDEMNIFICATION UNDER SECTION 3.1 SHALL BE ASSERTED AND RESOLVED IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 9.2 OF THE PURCHASE AGREEMENT.


 


SECTION 3.3         ADDITIONAL INDEMNIFICATION.  INDEMNIFICATION SIMILAR TO THAT
SPECIFIED IN THE PRECEDING PARAGRAPHS OF THIS ARTICLE III (WITH APPROPRIATE
MODIFICATIONS) SHALL BE GIVEN BY THE COMPANY AND THE INVESTOR WITH RESPECT TO
ANY REQUIRED REGISTRATION OR OTHER QUALIFICATION OF REGISTRABLE SECURITIES UNDER
ANY FEDERAL OR STATE LAW OR REGULATION OF ANY GOVERNMENTAL AUTHORITY OTHER THAN
THE SECURITIES ACT.  THE PROVISIONS OF THIS ARTICLE III SHALL BE IN ADDITION TO
ANY OTHER RIGHTS TO INDEMNIFICATION, CONTRIBUTION OR OTHER REMEDIES WHICH AN
INDEMNIFIED PARTY OR A COMPANY INDEMNIFIED PERSON MAY HAVE PURSUANT TO LAW,
EQUITY, CONTRACT OR OTHERWISE.


 

To the extent that any indemnification provided for herein is prohibited or
limited by law, the indemnifying party will make the maximum contribution with
respect to any amounts for which it would otherwise be liable under this
Article III to the fullest extent permitted by law.  However, (a) no
contribution will be made under circumstances where the maker of such
contribution would not have been required to indemnify the indemnified party
under the fault standards set forth in this Article III, (b) if the Investor is
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) the Investor will not be entitled to contribution from any
Person who is not guilty of such fraudulent misrepresentation, and
(c) contribution (together with any indemnification obligations under this
Agreement) by the Investor will be limited in amount to the proceeds received by
the Investor from sales of Registrable Securities.

 


ARTICLE IV
MISCELLANEOUS


 


SECTION 4.1         NO OUTSTANDING REGISTRATION RIGHTS.  EXCEPT AS OTHERWISE
DISCLOSED IN ACCORDANCE WITH THE PURCHASE AGREEMENT OR IN THE COMMISSION
DOCUMENTS, THE COMPANY REPRESENTS AND WARRANTS TO THE INVESTOR THAT THERE IS NOT
IN EFFECT ON THE DATE HEREOF ANY AGREEMENT BY THE COMPANY PURSUANT TO WHICH ANY
HOLDERS OF SECURITIES OF THE COMPANY HAVE A RIGHT TO CAUSE THE COMPANY TO
REGISTER OR QUALIFY SUCH SECURITIES UNDER THE SECURITIES ACT OR ANY SECURITIES
OR BLUE SKY LAWS OF ANY JURISDICTION.


 


SECTION 4.2         TERM.  THE REGISTRATION RIGHTS PROVIDED TO THE HOLDERS OF
REGISTRABLE SECURITIES HEREUNDER, AND THE COMPANY’S OBLIGATION TO KEEP THE
REGISTRATION STATEMENT EFFECTIVE, SHALL TERMINATE AT THE EARLIER OF (A) SUCH
TIME THAT IS TWO YEARS FOLLOWING THE TERMINATION OF THE PURCHASE AGREEMENT,
(B) SUCH TIME AS ALL REGISTRABLE SECURITIES ISSUED PRIOR TO THE TERMINATION OF
THE PURCHASE AGREEMENT HAVE CEASED TO BE REGISTRABLE SECURITIES, OR (C) UPON THE
CONSUMMATION OF AN “EXCLUDED MERGER OR SALE” AS DEFINED IN THE WARRANT OR AN
EVENT DESCRIBED IN THE LAST SENTENCE OF SECTION 6(D) OR SECTION 6(E) OF THE
WARRANT.  NOTWITHSTANDING THE FOREGOING, ARTICLE

 

9

--------------------------------------------------------------------------------


 


III, SECTION 4.2, SECTION 4.7, SECTION 4.8, SECTION 4.9, SECTION 4.10,
SECTION 4.11 AND SECTION 4.13 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.


 


SECTION 4.3         RULE 144.  THE COMPANY WILL, AT ITS EXPENSE, PROMPTLY TAKE
SUCH ACTION AS HOLDERS OF REGISTRABLE SECURITIES MAY REASONABLY REQUEST TO
ENABLE SUCH HOLDERS OF REGISTRABLE SECURITIES TO SELL REGISTRABLE SECURITIES
WITHOUT REGISTRATION UNDER THE SECURITIES ACT WITHIN THE LIMITATION OF THE
EXEMPTIONS PROVIDED BY (A) RULE 144 OR (B) ANY SIMILAR RULE OR REGULATION
HEREAFTER ADOPTED BY THE COMMISSION.  IF AT ANY TIME THE COMPANY IS NOT REQUIRED
TO FILE SUCH REPORTS, IT WILL, AT ITS EXPENSE, FORTHWITH UPON THE WRITTEN
REQUEST OF ANY HOLDER OF REGISTRABLE SECURITIES, MAKE AVAILABLE ADEQUATE CURRENT
PUBLIC INFORMATION WITH RESPECT TO THE COMPANY WITHIN THE MEANING OF
RULE 144(C)(2) OR SUCH OTHER INFORMATION AS NECESSARY TO PERMIT SALES PURSUANT
TO RULE 144.  UPON THE REQUEST OF THE INVESTOR, THE COMPANY WILL DELIVER TO THE
INVESTOR A WRITTEN STATEMENT, SIGNED BY THE COMPANY’S PRINCIPAL FINANCIAL
OFFICER, AS TO WHETHER IT HAS COMPLIED WITH SUCH REQUIREMENTS.


 


SECTION 4.4         CERTIFICATE.  THE COMPANY WILL, AT ITS EXPENSE, FORTHWITH
UPON THE REQUEST OF ANY HOLDER OF REGISTRABLE SECURITIES, DELIVER TO SUCH HOLDER
A CERTIFICATE, SIGNED BY THE COMPANY’S PRINCIPAL FINANCIAL OFFICER, STATING
(A) THE COMPANY’S NAME, ADDRESS AND TELEPHONE NUMBER (INCLUDING AREA CODE),
(B) THE COMPANY’S INTERNAL REVENUE SERVICE IDENTIFICATION NUMBER, (C) THE
COMPANY’S COMMISSION FILE NUMBER, (D) THE NUMBER OF SHARES OF EACH CLASS OF
CAPITAL STOCK OUTSTANDING AS SHOWN BY THE MOST RECENT REPORT OR STATEMENT
PUBLISHED BY THE COMPANY, AND (E) WHETHER THE COMPANY HAS FILED THE REPORTS
REQUIRED TO BE FILED UNDER THE EXCHANGE ACT FOR A PERIOD OF AT LEAST NINETY (90)
DAYS PRIOR TO THE DATE OF SUCH CERTIFICATE AND IN ADDITION HAS FILED THE MOST
RECENT ANNUAL REPORT REQUIRED TO BE FILED THEREUNDER.


 


SECTION 4.5         AMENDMENT AND MODIFICATION.  THE PROVISIONS OF THIS
AGREEMENT, INCLUDING THE PROVISIONS OF THIS SENTENCE, MAY BE AMENDED, MODIFIED
OR SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURES FROM THE PROVISIONS
HEREOF MAY BE GIVEN, WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY AND THE
INVESTOR.  NO COURSE OF DEALING BETWEEN OR AMONG ANY PERSON HAVING ANY INTEREST
IN THIS AGREEMENT WILL BE DEEMED EFFECTIVE TO MODIFY, AMEND OR DISCHARGE ANY
PART OF THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS OF ANY PERSON UNDER OR BY
REASON OF THIS AGREEMENT.


 


SECTION 4.6         SUCCESSORS AND ASSIGNS; ENTIRE AGREEMENT.  THIS AGREEMENT
AND ALL OF THE PROVISIONS HEREOF SHALL BE BINDING UPON AND INURE TO THE BENEFIT
OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS. 
THE COMPANY MAY ASSIGN THIS AGREEMENT AT ANY TIME IN CONNECTION WITH A SALE OR
ACQUISITION OF THE COMPANY, WHETHER BY MERGER, CONSOLIDATION, SALE OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS, OR SIMILAR TRANSACTION, WITHOUT THE
CONSENT OF THE INVESTOR, PROVIDED THAT THE SUCCESSOR OR ACQUIRING PERSON OR
ENTITY AGREES IN WRITING TO ASSUME ALL OF THE COMPANY’S RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT.  THE INVESTOR MAY ASSIGN ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT ONLY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY, AND ANY
PURPORTED ASSIGNMENT BY THE INVESTOR ABSENT THE COMPANY’S CONSENT SHALL BE NULL
AND VOID.  THIS AGREEMENT, TOGETHER WITH THE PURCHASE AGREEMENT AND THE WARRANT
SETS FORTH THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES AS TO THE
SUBJECT MATTER HEREOF AND MERGES AND SUPERSEDES ALL PRIOR DISCUSSIONS,
AGREEMENTS AND UNDERSTANDINGS OF ANY AND EVERY NATURE AMONG THEM.

 

10

--------------------------------------------------------------------------------



 


SECTION 4.7         SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT BECOMES OR
IS DECLARED BY A COURT OF COMPETENT JURISDICTION TO BE ILLEGAL, UNENFORCEABLE OR
VOID, THIS AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT WITHOUT SAID
PROVISION; PROVIDED THAT, IF THE SEVERANCE OF SUCH PROVISION MATERIALLY CHANGES
THE ECONOMIC BENEFITS OF THIS AGREEMENT TO EITHER PARTY AS SUCH BENEFITS ARE
ANTICIPATED AS OF THE DATE HEREOF, THEN SUCH PARTY MAY TERMINATE THIS AGREEMENT
ON FIVE (5) BUSINESS DAYS PRIOR WRITTEN NOTICE TO THE OTHER PARTY.  IN SUCH
EVENT, THE PURCHASE AGREEMENT WILL TERMINATE SIMULTANEOUSLY WITH THE TERMINATION
OF THIS AGREEMENT.


 


SECTION 4.8         NOTICES.  ALL NOTICES, DEMANDS, REQUESTS, CONSENTS,
APPROVALS, AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE
GIVEN IN ACCORDANCE WITH SECTION 10.4 OF THE PURCHASE AGREEMENT.


 


SECTION 4.9         GOVERNING LAW; DISPUTE RESOLUTION.  THIS AGREEMENT SHALL BE
CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 4.10       HEADINGS.  THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE
OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS AGREEMENT, NOR SHALL
THEY AFFECT THEIR MEANING, CONSTRUCTION OR EFFECT.


 


SECTION 4.11       COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL INSTRUMENT AND ALL
OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


SECTION 4.12       FURTHER ASSURANCES.  EACH PARTY SHALL COOPERATE AND TAKE SUCH
ACTION AS MAY BE REASONABLY REQUESTED BY ANOTHER PARTY IN ORDER TO CARRY OUT THE
PROVISIONS AND PURPOSES OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


SECTION 4.13       ABSENCE OF PRESUMPTION.  THIS AGREEMENT SHALL BE CONSTRUED
WITHOUT REGARD TO ANY PRESUMPTION OR RULE REQUIRING CONSTRUCTION OR
INTERPRETATION AGAINST THE PARTY DRAFTING OR CAUSING ANY INSTRUMENT TO BE
DRAFTED.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by the undersigned, thereunto duly authorized, as of the date first set forth
above.

 

 

 

KINGSBRIDGE CAPITAL LIMITED

 

 

 

By:

/s/ Antony Gardner-Hillman

 

 

Antony Gardner-Hillman

 

 

Director

 

 

 

 

 

BIOSANTE PHARMACEUTICALS INC.

 

 

 

By:

/s/ Phillip B. Donenberg

 

 

Phillip B. Donenberg

 

 

Chief Financial Officer, Treasurer and Secretary

 

[Signature Page to Common Stock Purchase Agreement]

 

--------------------------------------------------------------------------------